Citation Nr: 1143635	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-07 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming



THE ISSUE

Entitlement to a rating in excess of 30 percent for a post total knee replacement (TKR) right knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to November 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, recharacterized the Veteran's service-connected right knee disability to reflect that it was post-TKR, and assigned a 30 percent rating for the disability effective from February 2009 (following expiration of the 100 percent schedular rating provided following a TKR).  The Veteran did not express disagreement with the effective dates assigned for the schedular postoperative total rating.  Hence, that period is not for consideration herein.  In November 2010, this matter was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The November 2010 Board Remand instructed the RO to arrange for the Veteran to be examined to assess the current severity of his post TKR right knee disability.  Because the criteria for the next higher (60 percent) rating for the disability under 38 C.F.R. § 4.71a, Code 5055 require chronic residuals of severe painful motion or weakness in the extremity, the remand requested that the examiner "specifically note whether there is post TKR residual severe painful motion or weakness; if there are such manifestations to a lesser (than severe) degree, they should be described in detail."  On VA Joints examination in December 2010 conducted pursuant to the Board's remand the examiner did not respond to this instruction.  

The Board reviewed the December 2010 VA examination report to ascertain whether the information necessary for consideration of the Code 5055 criteria could be extrapolated from the examination findings reported (including the descriptions of associated impairment of function).  While the findings/opinions (including regarding restrictions on walking/standing) appear somewhat helpful, apparent inconsistencies in those findings leave the conclusions to be drawn uncertain.   Specifically, regarding painful motion, on p. 2 of the report it is noted that there are pain, decreased speed of joint motion, (continuing on p.3) the condition affects joint motion, there are flare-ups.  On range of motion studies, however, it was noted that there was no objective evidence of painful motion, including on repetition.  More significantly, regarding weakness, the report notes (in the summary of symptoms) that there is weakness (degree unspecified).  Under "summary of joint prosthesis", there is a "no" following the question is there weakness.  Finally, in the discussion of the impact on occupational activities, the notations include: Decreased mobility, weakness or  fatigue, decreased strength (which is presumably a sign of weakness),  and pain.  

Because the December 2010 examination report does not include a response to the specific question posed in the Board's remand, and in light of the above-noted apparent inconsistencies in the examination findings, another examination to obtain the information needed for rating the post-TKR right knee disability is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following:

1.  The RO should then arrange for an orthopedic examination of the Veteran to ascertain the severity of his post-TKR right knee disability.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner must describe all pertinent findings and associated functional limitations in detail.  The examiner must specifically note whether there is post TKR residual severe painful motion or severe weakness.  If there are such manifestations to a lesser (than severe) degree, they should be described in detail.  The examination report should be free of inconsistencies (such as those noted above).  Any apparent inconsistencies (such as those cited above) should be explained.  The examiner must explain the rationale for all opinions. 

2.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

